Caton, C. J. The whole of this case depends upon the . admissibility of the record of the guardian’s sale. That was the record of a court authorized by our law to order sales by guardians of the estates of infants, for their support or for reinvestment. This record is offered in defense of an action of ejectment, by one claiming under the guardian’s sale. It really seems difficult for even good lawyers to appreciate the difference between such a case and a direct proceeding upon such a record for the purpose of reversing the order of the court, although almost every volume of our reports might teach them the difference. In a collateral action like this, such a decree, let it be never so erroneous, is just as valid and binding as if it were regular in every particular, if the court had jurisdiction to render it. This question of jurisdiction is the only one which can now be inquired into. What, then, will give the court jurisdiction ? This question we have often answered. We will quote the answer given in Young v. Loraim, 11 Ill. 637: “They all agree that enough must appear either in the application or the order, or at least somewhere on the face of the proceeding, to call upon the court to proceed to act; and all agree that when that does appear, then the court has properly acquired jurisdiction, or, in other words, is properly set to work.” Now this petition contains all that the statute requires, to authorize the court to order a sale of the minors’ estate for their support. It states that the petitioner is testamentary guardian of these minors, naming them; that he has faithfully applied all the personal property belonging to the estate, and that he has not personal estate sufficient in his hands for their education and support; that the minors have real estate, describing it, which he asks to have sold, and the proceeds applied to their support and education. The first objection is, that the minors were not parties to the proceeding. This was not necessary, as the application was for their benefit. Mason v. Wait, 4 Scam. 127; and this case was approved and followed in several cases at the last term, not yet reported. See Stow v. Kimball, 28 Ill. 93. The next is, that the petitioner could not alone, without joining the other guardian named in the will, properly institute that proceeding. Whether the petitioner was the guardian, and had authority to institute the proceeding, was for that court to determine when it heard the petition. It decided he was, by granting the order, and we cannot reverse that decision here. Again, it is said that the sale was not in compliance with the order of the court. That was for that court to determine when it approved of the sale. We cannot inquire into any such irregularity. Again, it is said the proceeding was dismissed ' before the sale was approved. After the decree, and before the report of the sale by the guardian, by mistake an order was entered, purporting to dismiss the proceeding. That did not vacate the order of sale, nor revoke the authority of thé guardian to sell, and to report the sale to the court; and when such report was made, it was the duty of the court to act upon it. This was done, and the sale approved. Although the court formally vacated the order entered dismissing the proceeding, yet this was not necessary. The last‘objection is, that the lands of two of the minors could not be applied, in whole or in part, to the support of the other. It was hot for the court to inquire, in this case, what was done with the money. If the court erred in directing an improper application of the money, the purchaser was not responsible for that. It was sufficient for him to see that there was an order for the sale of the land, made by a court which had jurisdiction to make the order. Such was undoubtedly the case, and the judgment must be affirmed. Judgment affirmed.